United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2663
                                    ___________

United States of America,                *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Arthur James Eagle Feather,              * District of South Dakota.
                                         *
             Appellee.                   *     [UNPUBLISHED]
                                    ___________

                            Submitted: January 3, 2001
                                Filed: January 25, 2001
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Arthur James Eagle Feather pleaded guilty to aggravated sexual abuse of a
minor, in violation of 18 U.S.C. §§ 1153, 2241(a)(1), and 2246(2)(A). As the offense
occurred prior to the effective date of the Sentencing Guidelines, the district court1
imposed a non-Guidelines sentence of eighty-two years imprisonment, and directed that
Eagle Feather would be eligible for parole after serving one-third of the sentence. On
appeal, Eagle Feather challenges the severity of the sentence.


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       We are satisfied that the district court carefully exercised its discretion. The
sentencing transcript shows that the court considered Eagle Feather’s criminal history,
proclivity for similar conduct against other children, dangerousness, and potential for
recidivism. The resulting sentence does not shock the conscience. See United States
v. Brenneman, 918 F.2d 745, 746 (8th Cir. 1990) (pre-Guidelines sentence within
applicable statutory limits is reviewed only for manifest or gross abuse of discretion
which results in sentence so severe as to shock judicial conscience).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-